     Case 1:21-cv-00438-DAD-EPG Document 16 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KURITA AMERICA, INC.,                            Case No. 1:21-cv-00438-DAD-EPG
12                       Plaintiff,
13           v.                                        ORDER GRANTING STIPULATION TO
                                                       EXTEND TIME FOR KURITA AMERICA,
14    PAUL HANSEN, et al.,                             INC. TO RESPOND TO COUNTERCLAIM
15                       Defendants.                   (ECF No. 15)
16
      APOLLO AG TECHNOLOGIES, LLC, et
17    al.,
18                       Counter Claimants,
19           v.
20    KURITA AMERICA, INC.,
21                       Counter Defendants.
22

23          Before the Court is the parties’ second stipulation to extend the time for Kurita America,
24   Inc. to respond to the counterclaim. (ECF No. 15.) As explained in the stipulation, the parties
25   previously stipulated to a seven-day extension of time for Kurita America, Inc. to respond to the
26   counterclaim and the deadline for Kurita America, Inc. to respond is currently June 11, 2021. (Id.)
27   The parties have agreed to an additional seven-day extension to June 18, 2021, in order to allow
28
                                                       1
     Case 1:21-cv-00438-DAD-EPG Document 16 Filed 06/14/21 Page 2 of 2


 1   the parties additional time to meet and confer regarding the counterclaim and a potential motion

 2   to dismiss. (Id.)

 3           Local Rule 144(a) permits the parties to file “an initial stipulation extending time for no

 4   more than twenty-eight (28) days to respond to a . . . counterclaim” without approval of the Court.

 5   E.D. Cal. L.R. 144(a). All other extensions of time must be approved by the Court. Id. Although

 6   the stipulation states that it need not be approved by the Court, this is the parties’ second

 7   stipulation to extend Kurita America, Inc.’s responsive pleading deadline and it therefore requires

 8   the Court’s approval.

 9           Having reviewed the stipulation, the Court will grant the requested extension. However,

10   the stipulation was filed on June 11, 2021, which was the applicable deadline for Kurita America,

11   Inc. to file its responsive pleading. (See ECF No. 15.) Counsel should seek to obtain any

12   necessary extensions “as soon as the need for an extension becomes apparent” and “[r]equests for

13   Court-approved extensions brought on the required filing date . . . are looked upon with disfavor.”

14   E.D. Cal. L.R. 144(d). The parties are encouraged to file any future requests for extensions in

15   advance of the applicable deadline. See id.

16           Accordingly, IT IS HEREBY ORDERED that, pursuant to the parties’ stipulation (ECF

17   No. 15), the deadline for Kurita America, Inc. to respond to the counterclaim is extended to June

18   18, 2021. No further extensions will be granted absent good cause.

19
     IT IS SO ORDERED.
20
21       Dated:     June 14, 2021                               /s/
22                                                       UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
